Title: To Thomas Jefferson from Leonora Sansay, [28 March 1802]
From: Sansay, Leonora
To: Jefferson, Thomas


            
              Sunday [28 Mch. 1802]
            An american Lady who is on the point of sailing for Port au prince presumes to solicit of Mr Jefferson a letter of Protection for that place. she is highly sensible of the greatness of the honour she solicits, but is also convinc’d that the name of Mr. Jefferson alone will preserve her from every inconvenience—
            Lov’d by the subjects he makes happy, honour’d by admiring nations crown’d with political & literary glory—he stands foremost in the rank of eminent men, his name extends to the utmost borders of the globe & he shines with Distinguish’d superiority the wonder of the universe—Would Mr Jefferson accord Mrs. Sansay the honour of an interview at 12 or any other hour of this day she will more fully explain her motives for making the request, & esteem as the greatest happiness of her life the honour of having been admitted to the presence of Mr Jefferson
          